Title: From Benjamin Franklin to William Hodgson, 25 August 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,Passy, Augt. 25. 1780.
I have received your Favour of the 11th. Instant. I have only time by this Oportunity to enclose and send you the Receipts of the Capt. of the Cartel, for some English Prisoners I have lately releas’d. There were a Number sent before, of which I can not find at present the Receipt. I shall continue sending as they may arrive, in order to settle my particular Account honestly. But I still complain about the Boston Cartel People, and other Breakers of Parole. With great Esteem, I am, Dear Sir, &c.
M. Hodgson.
